          Case 1:20-cv-01468-CJN Document 99 Filed 08/31/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF PENNSYLVANIA               )
et al.,                                    )               Civil Action No. 1:20-cv-01468-CJN
                                           )
       Plaintiffs,                         )
                                           )
v.                                         )
                                           )
ELISABETH D. DEVOS, in her official        )
capacity as Secretary of Education et al., )
                                           )
       Defendants.                         )
__________________________________________)


                           JOINT STATEMENT TO THE COURT

       The parties respectfully notify the Court that Plaintiffs plan to file an amended complaint

in this case. Consequently, the parties are presently drafting a joint proposed merits briefing

schedule, to include deadlines for the filing of the administrative record and the amended

complaint, which the parties plan to file shortly.

Dated: August 31, 2020                        Respectfully submitted,


                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General

                                              CARLOTTA P. WELLS
                                              Assistant Branch Director

                                                /s/ Daniel Riess
                                              DANIEL RIESS (Texas Bar No. 24037359)
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Washington, D.C. 20005
                                              Tel: (202) 353-3098
                                              Fax: (202) 616-8460

                                                     1
Case 1:20-cv-01468-CJN Document 99 Filed 08/31/20 Page 2 of 4




                           Daniel.Riess@usdoj.gov
                           Attorneys for Defendants

                             /s/ William S. Consovoy
                           William S. Consovoy (D.C. Bar #493423)
                           Cameron T. Norris
                           Alexa R. Baltes (pro hac vice)
                           CONSOVOY MCCARTHY PLLC
                           1600 Wilson Blvd., Ste. 700
                           Arlington, VA 22209
                           (703) 243-9423
                           will@consovoymccarthy.com
                           cam@consovoymccarthy.com
                           lexi@consovoymccarthy.com

                           Counsel for Defendant-Intervenors Speech First,
                           Inc. and Independent Women’s Law Center


                            /s/ Charles J. Cooper
                           Charles J. Cooper (D.C. Bar #248070)
                           Brian W. Barnes (pro hac vice)
                           Nicole J. Moss (D.C. Bar #472424)
                           COOPER & KIRK, PLLC
                           1523 New Hampshire Ave., NW
                           Washington, D.C. 20036
                           (202) 220-9600
                           ccooper@cooperkirk.com
                           bbarnes@cooperkirk.com
                           nmoss@cooperkirk.com

                           Counsel for Defendant-Intervenor Foundation for
                           Individual Rights in Education




                              2
Case 1:20-cv-01468-CJN Document 99 Filed 08/31/20 Page 3 of 4




                             JOSH SHAPIRO
                             Attorney General
                             Commonwealth of Pennsylvania
                             MICHAEL J. FISCHER
                             Chief Deputy Attorney General

                              /s/ Aimee D. Thomson
                             AIMEE D. THOMSON (D.C. Bar No. 1045758)
                             RYAN B. SMITH
                             JACOB B. BOYER
                             Deputy Attorneys General
                             Office of Attorney General
                             1600 Arch Street, Suite 300
                             Philadelphia, PA 19103
                             (267) 374-2787
                             athomson@attorneygeneral.gov

                             GURBIR S. GREWAL
                             Attorney General
                             State of New Jersey
                             MAYUR P. SAXENA
                             Assistant Attorney General

                             /s/ Marie Soueid
                             MARIE SOUEID
                             ESTELLE BRONSTEIN
                             EMILY WANGER
                             Deputy Attorneys General
                             New Jersey Attorney General’s Office
                             Richard J. Hughes Justice Complex
                             25 Market Street
                             Trenton, NJ 08625
                             (609) 376-2564
                             Marie.Soueid@law.njoag.gov




                              3
Case 1:20-cv-01468-CJN Document 99 Filed 08/31/20 Page 4 of 4




                             XAVIER BECERRA
                             Attorney General of California
                             State of California
                             MICHAEL NEWMAN
                             Senior Assistant Attorney General
                             CHRISTINE CHUANG
                             Supervising Deputy Attorney General

                             /s/ Laura Faer
                             LAURA FAER
                             CHRISTINA RIEHL
                             MARISOL LEÓN
                             SHUBHRA SHIVPURI
                             SRIVIDYA PANCHALAM
                             Deputy Attorneys General
                             California Attorney General’s Office
                             1515 Clay Street, 20th Floor
                             Oakland, CA 94612-0552
                             (510) 879-3305
                             Laura.Faer@doj.ca.gov

                             Attorneys for Plaintiffs




                              4
